Citation Nr: 1434956	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether the reduction in evaluation from 40 to 20 percent for service-connected prostate cancer, status post brachytherapy with erectile dysfunction, effective from November 1, 2011, was proper.

2.  Entitlement to service connection for erythema annulare centrifugum (EAC), claimed as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971 and from September 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2011 rating decisions issued by the Department of Veterans Appeals (VA) Regional Office (RO) in Ft. Harrison, Montana.  The May 2009 rating decision denied service connection for EAC, and the August 2011 rating decision reduced the Veteran's disability rating from 40 to 20 percent for service-connected prostate cancer, status post brachytherapy with erectile dysfunction, effective November 1, 2011.

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO.  In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  Transcripts from both hearings have been associated with the claims file.

In November 2013, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1. The RO's decision to reduce the evaluation for prostate cancer, status post brachytherapy with erectile dysfunction, from 40 percent to 20 percent was not supported by the evidence contained in the record at the time of the reduction.

2.  Applying the benefit-of-the doubt doctrine, the evidence shows that the Veteran's EAC is related to the service-connected prostate cancer, status post brachytherapy with erectile dysfunction.


CONCLUSIONS OF LAW

1.  The reduction in the schedular evaluation from 40 percent to 20 percent for service-connected prostate cancer, status post brachytherapy with erectile dysfunction, was not proper and the 40 percent rating is restored effective November 1, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.40, 4.45, 4.59, 4.115a, Diagnostic Code (DC) 7528 (2013).

2.  The criteria for secondary service connection for EAC have been met.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As set forth below, the Board restores the Veteran's 40 percent rating for service-connected prostate cancer, status post brachytherapy with erectile dysfunction, effective November 1, 2011 and grants service connection for EAC.  As the Board is granting the full benefits sought on appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) have been satisfied.

II. Reduction in the Schedular Evaluation from 40 percent to 20 Percent for Service-Connected Prostate Cancer, Status Post Brachytherapy with Erectile Dysfunction

The Veteran has been service-connected for prostate cancer since August 6, 2008, when he was assigned a 100 percent rating.  As of August 1, 2011, his rating was reduced to 40 percent.

In February 2011, the Veteran filed a claim for "an increased rating based on individual unemployability."  The RO scheduled the Veteran for a prostate cancer examination in March 2011, and based on those results, the RO proposed a rating reduction from 40 to 20 percent for the service-connected prostate cancer, status post brachytherapy with erectile dysfunction.

Following the observance of the due process provisions of 38 C.F.R. § 3.105(e), the RO issued a rating decision in August 2011, which reduced the disability rating for prostate cancer, status post brachytherapy with erectile dysfunction from 40 to 20 percent effective November 1, 2011.  The Veteran has appealed this determination.

The Board also observes that, in implementing the rating reduction, the RO applied the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran on the rating reduction issue, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's prostate cancer is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  For malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 

Urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 
Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization. A 10 percent rating is assigned for less severe symptoms.  38 C.F.R. § 4.115a.

Congress has provided that a Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2013); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application. Because the 40 percent rating here at issue was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.

The United States Court of Appeals for Veterans Claims (Court) has noted, however, that 38 C.F.R. §§ 4.2 and 4.10 apply generally to all rating reductions and that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); see also 38 C.F.R. § 4.1, 4.2, 4.13 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

As a preliminary matter, as of November 1, 2011-the date of the reduction to 20 percent-there was no evidence of a local reoccurrence or metastasis of the Veteran's prostate cancer.  Thus, the Veteran's condition must be rated based on residuals such as voiding dysfunction and renal dysfunction, whichever is predominant.  The Board finds that, based on the medical and lay evidence of record, which includes the Veteran's own reports, the predominant residual dysfunction is a voiding dysfunction.

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that he wore absorbent material for urinary leakage and was required to change such material two times per day.  The Veteran also reported that his daytime urinary frequency was every three hours, and he awakened approximately three times each night to urinate.

The basis for the reduction in the Veteran's rating was the report of a March 2011 VA examination.  The examination report indicated that the Veteran was voiding every three hours during the day, with residual dribbling following urination.  He reported that he awakened to void two to three times each night.  The report indicates that the Veteran stated he does not wear pads unless he is traveling out of town.  The examiner also noted that the Veteran had not ordered any pads through VA.

During a July 2011 RO hearing, the Veteran reported that he misunderstood what the March 2011 VA examiner was referring to when he asked whether the Veteran used pads.  The Veteran stated that he wears absorbent material every day due to urine leakage and that he changes them two times each day.  He reported that he awakens to void two to four times each night.  The Veteran also reported that he was not aware that absorbent pads were available through VA and that he had been buying them on his own.  
The Veteran also submitted receipts dated in August and September 2011 showing that he has purchased absorbent materials.

During a June 2012 Board hearing, the Veteran reported that he changed absorbent materials two times per day.  He also reported that he urinates six to eight times per day and usually awakens to urinate between three and four times at night.

The Board finds that the Veteran is competent to report the severity of his urinary symptoms and the frequency at which he has to wear and change absorbent materials.  The Board also finds these reports credible.  Although the March 2011 VA examiner found that the Veteran did not wear absorbent material, the Board finds credible the Veteran's explanation that he misunderstood the examiner's questions relating to "pads."  Although prior to March 2011, the Veteran did not obtain absorbent material through the VA healthcare system, the Board finds credible the Veteran's explanation that he did not know he was entitled to receive such materials.  Further, the Veteran submitted receipts showing that he purchases his own absorbent materials.  

The evidence shows that since the September 2010 VA examination, the Veteran continued to wear absorbent material which was required to be changed two times per day.  Thus, there was no improvement in the Veteran's disability.  Considering the evidence of record and resolving reasonable doubt in the Veteran's favor, the disability picture continues to more nearly approximate a 40 percent rating for voiding dysfunction.  Therefore, the Board finds that the reduction was not proper, and restoration of the 40 percent evaluation under Diagnostic Code 7528 is warranted.


II. Service Connection for EAC

The record demonstrates that the Veteran has a current diagnosis of EAC.  The Veteran claims that his EAC is related to his service-connected prostate cancer.  The Board finds that the medical evidence is in equipoise as to whether there is a connection between the Veteran's EAC and his service-connected prostate cancer.  The evidence in favor of the claim involves medical research materials and findings by VA doctors.  In this regard, in April 2010, a VA doctor related that EAC was likely related to prostate cancer and in February 2011 a doctor stated that EAC appeared to be related to prostate cancer.  Additionally, the Veteran submitted medical literature which identifies a connection between prostate cancer and EAC.

The evidence against the claim pertains to VA examination reports in September 2010 and December 2011.  In September 2010, the VA physician stated that the Veteran's EAC was not caused by prostate cancer and in December 2011, the VA physician stated that it is more likely than not that prostate cancer is unrelated to EAC.  The Board notes that the September 2010 opinion was based on a finding that the Veteran did not have prostate cancer at that particular time and therefore EAC was not related to prostate cancer.  At that time, the physician acknowledged that one of the etiologies of EAC was prostate cancer.  The evidence now shows that in June 2013, the Veteran was found to once again have prostate cancer.  Given the September 2010 VA physician's rationale, it appears that that his opinion is now supportive of the claim as he has, in essence, acknowledged a connection between prostate cancer and EAC.  A review of the December 2011 opinion discounted the association between EAC and prostate cancer, stating that the association was weak.  He stated that dermatologist in Denver felt that there was an unlikely association between EAC and prostate cancer.  He also stated that patients with EAC do not have a high risk for any cancer.  Even if the Board were to afford probative value to this opinion, the evidence would still be in equipoise as to whether the Veteran's EAC is related to the service-connected prostate cancer.

As the evidence is in equipoise as to whether the service-connected prostate cancer caused EAC, the Board finds that secondary service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).




					CONTINUE ON THE NEXT PAGE


ORDER

The reduction in the schedular evaluation from 40 percent to 20 percent for service-connected prostate cancer, status post brachytherapy with erectile dysfunction, was not proper and the 40 percent rating is restored effective November 1, 2011.

Service connection for EAC is granted.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


